       Case 2:21-cv-00089-RMP        ECF No. 2    filed 02/17/21   PageID.13 Page 1 of 8


     JAY KRULEWITCH
1
     2611 N.E 113th Street Suite 300
2    Seattle, WA 98125
     (206) 233-0828
3
     JEFFRY K. FINER
4
     KSB LITIGATION, P.S.
5    510 W. Riverside Ave., #300
     Spokane, WA 99201
6    (509) 624-8988
7

8                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WASHINGTON
9

10
     ESTATE of DEAN FUNABIKI, by
11   and through personal representative,
12
     RUTH FUNABIKI, ABBY
     FUNABIKI, and EMILY FUNABIKI                  No.: ________________
13
                 Plaintiffs,                       COMPLAINT FOR DAMAGES
14

15   vs.

16   COUNTY OF WHITMAN; JOHN                       JURY TRIAL DEMANDED
     DOE 1, in his or her representative
17
     capacity; and DOES 4-5, in their
18   personal capacities,

19               Defendants.
20

21
           Plaintiff Ruch Funabiki as personal representative for the Estate of Dean
22

23   Funabiki, and Ruth Funabiki on her own behalf, Abby Funabiki, and Emily

24   Funabiki, by and through their attorneys of record Jay Krulewitch of Jay H.

                                                                                  KSB LITIGATION, P.S.
     COMPAINT FOR DAMAGES • Page 1                                         510 W. RIVERSIDE AVE., #300
                                                                         SPOKANE, WASHINGTON 99201
                                                                                   PHONE (509) 624-8988
       Case 2:21-cv-00089-RMP      ECF No. 2    filed 02/17/21   PageID.14 Page 2 of 8


     Hrlewitch, Attorney at Law, and Jeffry K. Finer of KSB Litigation, allege as
1

2    follows:

3                                       I. PARTIES
4
        1.   At all relevant times, the Estate of Dean Funabiki’s appointed Personal
5
     Representative Ruth Funabiki was and is a resident of Whitman County, State of
6

7
     Washington, and was properly appointed as the personal representative pursuant to

8    the Order of the Whitman County Superior Court.
9
        2.   At all relevant times, Plaintiff Ruth Funabiki was and is a resident of
10
     Whitman County, State of Washington and was the wife of Dean Funabiki and a
11

12
     beneficiary of the Estate.

13      3.   Plaintiff Abby Funabili was and is a resident of the State of Oregon and
14
     was the daughter of Dean Funabiki and a beneficiary of the Estate.
15
        4.   Plaintiff Emily Funabiki was and is a resident of the State of Oregon and
16
     was the daughter of Dean Funabiki and a beneficiary of the Estate.
17

18      5.   At all relevant times, County of Whitman was and is a County in the State

19   of Washington, operating under color of law Whitman County’s Detention
20
     Services and the Whitman County Jail located in Colfax, Washington.
21
        6.   At all relevant times, John Doe 1 was the policy maker for the Whitman
22

23   County Jail as is believed to have been and currently is a resident of Whitman

24



                                                                                KSB LITIGATION, P.S.
     COMPAINT FOR DAMAGES • Page 2                                       510 W. RIVERSIDE AVE., #300
                                                                       SPOKANE, WASHINGTON 99201
                                                                                 PHONE (509) 624-8988
        Case 2:21-cv-00089-RMP      ECF No. 2    filed 02/17/21   PageID.15 Page 3 of 8


     County. John Doe 1 acted under color of law is sued in his personal and
1

2    representative capacity.

3       7.   At all relevant times, John Does 2-5 were employed at the County Jail for
4
     Whitman County, located in Colfax, Washington, acted under color of law and are
5
     sued in their personal capacities.
6

7
                                    II.   Jurisdiction

8       9.   All acts complained of occurred in the Eastern District of Washington.
9
        10. Venue is proper in the United States District Court for the Eastern District
10
     of Washington.
11

12
        11. Jurisdiction is proper in the United States District Court pursuant to Title

13   42, United States Code § 1988; Title 28 USC § 1331; and 28 USC § 1343(a)(3).
14
     This court has personal and subject matter jurisdiction.
15
        12. Supplemental jurisdiction for state-based claims will be sought upon the
16
     expiration of the requuisite time period for the presentation of non-judicial claims
17

18   upon the County of Whitman. Plaintiffs negligence claims have been presented in

19   non-judicial form but the requisite time period has not yet elapsed.
20
                                          III.   Facts
21
        13. On Friday, February 16, 2018, Dean Funabiki surrendered by pre-
22

23   arrangement to the Pullman Police for transfer to the Whitman County Jail (“Jail”)

24   for pretrial detention.


                                                                                 KSB LITIGATION, P.S.
     COMPAINT FOR DAMAGES • Page 3                                        510 W. RIVERSIDE AVE., #300
                                                                        SPOKANE, WASHINGTON 99201
                                                                                  PHONE (509) 624-8988
       Case 2:21-cv-00089-RMP      ECF No. 2    filed 02/17/21   PageID.16 Page 4 of 8


        14. Upon his appearance at the Jail he was booked into custody.
1

2       15. The Jail was aware that Dean Funabiki had no criminal history and had

3    recently turned 67 years of age.
4
        16. The Jail was aware that Dean Funabiki was being held on a serious felony
5
     charge and that he would not be personally brought before a judge sooner than
6

7
     Tuesday February 20, the 19th of February being a state holiday.

8       17. The Jail was aware that Dean Funabiki presented multiple risk factors
9
     placing him in jeopardy of harm, including but not limited to self-harm, due to his
10
     age, criminal history, prominent position in the community, and the nature of the
11

12
     charge.

13      18. Notwithstanding the Jail’s knowledge, and its known duty to protect and
14
     keep safe its detainees, Dean Funabiki was not supervised nor put onto sucide
15
     watch despite his known risk factors, he was put into the general population.
16
        19. In reckless disregard of the risks presented by the detainee, the Jail and at
17

18   this time unknown Jail personnel permitted Dean Funabiki to inflict upon himself

19   during the evening of February 18, mortal harm resulting in his death the following
20
     day on February 19, 2018.
21
        20. Dean Funabiki was given the time and isolation needed to fashion a
22

23   ligature from his bedsheet and to hang himself from the unoccupied upper bunk.

24



                                                                                 KSB LITIGATION, P.S.
     COMPAINT FOR DAMAGES • Page 4                                        510 W. RIVERSIDE AVE., #300
                                                                        SPOKANE, WASHINGTON 99201
                                                                                  PHONE (509) 624-8988
       Case 2:21-cv-00089-RMP       ECF No. 2    filed 02/17/21   PageID.17 Page 5 of 8


        21. The nature of Dean Funabiki’s death, including his suicide note, evidence a
1

2    state of mind and planning which eliminate any chance that Dean Funabiki died by

3    misadventure, chance, or accident. His clear purpose was to commit suicide, and
4
     his act included a lucid written statement found afterwards in his cell.
5
        22. The Jail’s reliance on routine rounds, its failure to initiate additional
6

7
     rounds or to remove items from Dean Funabiki’s cell which would be obvious

8    means for him to engage in self-harm, all despite the warning signs evident from
9
     the prisoner’s circumstance, constitute a failure to protect Dean Funabiki as
10
     required under state and federal law.
11

12
                                       III.   Claims

13      First Claim – Title 42 United States Code § 1983, Deliberate Indifference
14
        Plaintiffs incorporate by reference the above facts as if fully asserted below.
15
        23. All Defendants acted under color of law and each defendant is a person
16
     within the meaning of 42 United States Code, section 1983.
17

18      24. Defendants Whitman County and Doe 1 owed a duty of care to their

19   detainee Dean Funabiki to train and supervise their employees, and to enact and
20
     enforce proper policies, procedures, and practices to prevent harm to Dean
21
     Funabiki under the Fourteenth Amendment.
22

23      25. Defendants Whitman County and Doe 1 deliberately indifferent to the

24   substantial risk that the County’s policies, practices, procedures, and training were


                                                                                  KSB LITIGATION, P.S.
     COMPAINT FOR DAMAGES • Page 5                                         510 W. RIVERSIDE AVE., #300
                                                                         SPOKANE, WASHINGTON 99201
                                                                                   PHONE (509) 624-8988
       Case 2:21-cv-00089-RMP       ECF No. 2    filed 02/17/21   PageID.18 Page 6 of 8


     inadequate to prevent violation of detainees’ rights under the Fourteenth
1

2    Amendment and the known and obvious consequences, including death, from its

3    failure to train and its failure to enact and enforce proper policies, practices, and
4
     procedures to prevent harm to detainees, which violation of rights was the direct
5
     and proximate cause of the death of Dean Funabiki as well as the resulting harm to
6

7
     his Estate and to Plaintiffs Ruth Funabiki, Abby Funabiki, and Emily Funabiki,

8    thus depriving each Plaintiff of their rights under the Fourteenth Amendment.
9
        26. Does 2 through 5 deprived Plaintiffs’ of their rights under 42 United States
10
     Code section 1983, and to be free of intentional, reckless and/or deliberate
11

12
     indifference to the safety and life of Dean Funabiki while he was detained at the

13   Whitman County Jail.
14
        27. As a direct and proximate cause of the Defendants Doe 2 through 5’s
15
     intentional, reckless, or deliberate indifference to the duties owed to detainees,
16
     including their reckless disregard of known risks of harm to detainees, Dean
17

18   Funabiki suffered severe mental and physical pain as well as injuries resulting in

19   death.
20
        28. Plaintiffs include the Estate of Dean Funabiki, his widow Ruth Funabiki,
21
     and his two children Abby and Emily Funabiki (together, “Plaintiffs”), who
22

23   together seek recovery for damages jointly and severally against the Defendants in

24   an amount to be proven at the time of trial.


                                                                                  KSB LITIGATION, P.S.
     COMPAINT FOR DAMAGES • Page 6                                         510 W. RIVERSIDE AVE., #300
                                                                         SPOKANE, WASHINGTON 99201
                                                                                   PHONE (509) 624-8988
        Case 2:21-cv-00089-RMP       ECF No. 2    filed 02/17/21   PageID.19 Page 7 of 8


        29. Plaintiffs will seek to amend this complaint with their state-based claims
1

2    upon the expiration of the requisite tort-claim’s 60-day bar against suit unless that

3    claim has been fully satisfied as to all parties.
4
                                            V. Relief
5
        Plaintiffs make the following prayer for relief:
6

7
        1.   For a judgment of general and special damages for each Plaintiff in an

8    amount to be proven at the time of trial, including the following:
9
        2.   Damages to the Estate for loss of income;
10
        3.   Damages to the Estate for the pain and suffering preceding and
11

12
     occasioning the death of Dean Funabiki and other related damages as provided by

13   law;
14
        4.   Damages to Dean Funabiki’s spouse for mental distress wife and loss of
15
     consortium, support, affection, and other related damages as provided by law
16
        5.   Damages for Dean Funabiki’s children, including their loss of love, care,
17

18   affection, companionship, past and future, occasioned by Dean Funabiki’s death

19   and other related damages as allowed by law;
20
        6.   For funeral and burial expenses;
21
        7.   An award of reasonable attorneys’ fees and costs for each Plaintiff as
22

23   provided by law;

24



                                                                                   KSB LITIGATION, P.S.
     COMPAINT FOR DAMAGES • Page 7                                          510 W. RIVERSIDE AVE., #300
                                                                          SPOKANE, WASHINGTON 99201
                                                                                    PHONE (509) 624-8988
       Case 2:21-cv-00089-RMP     ECF No. 2    filed 02/17/21   PageID.20 Page 8 of 8


        8.   For punitive damages sufficient to punish Defendants Doe 1 through 5 and
1

2    for their wrongdoing and to deter future conduct;

3       9.   For pre-judgment and post-judgment interest;
4
        10. For such other and further relief as the Court deems just and proper.
5

6       DATED this 17th day of February 2021.

7

8
                                           JAY KRULEWITCH
9

10                                         By: s/ Jay Krulewitch________
11
                                           JAY KRULEWITCH, WSBA No. 17612
                                           Attorney for Plaintiffs
12                                         2611 N.E 113th Street Suite 300
                                           Seattle, WA 98125
13
                                           (206) 233-0828
14

15                                         KSB LITIGATION, P.S.
16
                                           By: s/ Jeffry K. Finer
17                                         JEFFRY K. FINER, WSBA No. 14610
18
                                           Attorney for Plaintiffs
                                           510 W. Riverside Ave., #300
19                                         Spokane, WA 99201
                                           Asst: (509) 666-2835 • Cell: (509) 981-8960
20
                                           jfiner@KSBlit.legal
21

22

23

24



                                                                               KSB LITIGATION, P.S.
     COMPAINT FOR DAMAGES • Page 8                                      510 W. RIVERSIDE AVE., #300
                                                                      SPOKANE, WASHINGTON 99201
                                                                                PHONE (509) 624-8988
